DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-9, 12-19, 21-23 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “etching a first layer;
etching an element located under the first layer; and
passivating the first layer between etching the first layer and etching the element, with no exposure to oxygen while etching and passivating the first layer”.

Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “etching a first layer;
etching an element located under the first layer; and
passivating the first layer after etching the first layer with no exposure to oxygen while etching and passivating the first layer, wherein the passivating is carried out during the etching of the element under the first layer”.

Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “etching the phase change material while the mask layer is on the phase change material layer;

removing the mask layer by oxygen-based plasma etching while the phase change material layer is protected by the passivating layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/RATISHA MEHTA/Primary Examiner, Art Unit 2895